Eer Curiam:
This case is not distinguishable in principle from Waggoner v. Hastings, and Kite v. Brown, decided at the last term at Harrisburg. In the first, a warrantee in actual possession of a part' of his-tract was'deemed to be in the exclusive possession of the whole of it, against one who had an older tSitle. to a part of it, but )vho was'not in actual possession of any part of his survey; and this, though no act of ownership had been exercised over the part included by the interference. In the present case, the plaintiff, being the owner of the unseated tract-, though by a younger *272title, claimed to' recover the land within the interference, by an alleged adverse possession of it for twenty-one years; not arising, howeyer, from enclosure, or cultivation, but from the use of it for all that time as a sugar-camp, during the season, which usually lasts from three to four weeks. But such an occupancy Is too desultory and fugitive to fulfil the intent of the statute, which requires it to be actual, continued, notorious, distinct, and hostile. ’ Annual entries to tap sugar trees, and boil the-sap, constitute rather a succession of- trespasses than an actual and permanent occupancy of the ground. In Johnson v. Irwin, 3 Serg. & Rawle, 291, and Royer v. Benlow, 10 Serg. & Rawle, 306, actual possession is said to arise from cultivation or enclosure and in Sorber v. Willing, 10 Watts, 141, and Wright v. Guier, 9 Watts, 172, it ivas held, that the use of an unseated tract, as á wood lot, does not constitute it. These cases rule- the point directly against fhe plaintiff.
. 'Judgment affirmed.'